Citation Nr: 1755137	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for arteriosclerotic heart disease/coronary artery disease (CAD), to include as secondary to a service-connected psychiatric disability.

3.  Entitlement to service connection for bilateral upper extremity Raynaud's syndrome.

4.  Entitlement to service connection for bilateral lower extremity Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1987 to May 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Louisville, Kentucky, RO.  

The claim of service connection for CAD was developed and adjudicated solely on a direct service connection theory of entitlement.  However, the Veteran alternatively claims that such disease is secondary to his PTSD.  VA and the Board are required to consider all theories of entitlement alleged or raised by the record.

In January 2012 the Veteran requested a Travel Board hearing; in February 2017 he withdrew the hearing request.

The issues of service connection for right ear hearing loss, CAD (to include as secondary to a service-connected psychiatric disability), and bilateral upper extremity Raynaud's Syndrome are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran has a left ear hearing loss disability that is reasonably shown by competent evidence to have been incurred in service.

2.  The Veteran is not shown to have Raynaud's syndrome of either lower extremity.  


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is warranted.  38 U.S.C. 
§§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2017).

2.  Service connection for bilateral lower extremity Raynaud's Syndrome is not warranted.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in November 2009, January 2010, and February 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. 
§ 3.159 (2017); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are unavailable; a formal finding of unavailability was made in February 2010.  The Court has held that in such circumstances VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  Citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. At 217.  In February 2010 the RO notified the Veteran of the unavailability of his STRs.  He was afforded VA examinations in January 2010, February 2015, and May 2017.

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include sensorineural hearing loss (SNHL) as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation from service (one year for organic diseases of the nervous system).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases listed in 38 C.F.R. § 3.309(a), nexus to service may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

For VA compensation purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104, F.3d 1328 (Fed. Cir. 1997).  In the absence of proof of a present disability there can be no valid claim [of service connection].  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claims.

Service Connection for Left Ear Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  Ordinarily piecemeal adjudication is to be avoided.  However in light of the determination being made, the Board finds it appropriate to proceed with the partial decision made at this time.  The Veteran is not prejudiced by the Board so proceeding.  

The Veteran contends that his hearing loss was caused by noise trauma in service.  His DD 214 shows that his military occupational specialty (MOS) was rifleman.  As was noted above, his STRs are unavailable.

On January 2010 VA examination, puretone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
25
LEFT
0
0
15
35
35

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The examiner found hearing within normal limits from 250-8000 Hz for the right ear, and hearing within normal limits from 250-8000 Hz and a mild SNHL from 3000-4000 Hz in the left, and opined that it was at least as likely as not that the hearing loss was caused by, or a result of, exposure to noise in service.

On February 2015 VA examination, puretone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
30
LEFT
15
15
20
45
35

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The consulting provider opined that that hearing loss was at least as likely as not caused by, or a result of, exposure to noise in service.

It is not in dispute that the Veteran has a left ear hearing loss disability (shown by puretone threshold testing on February 2015 VA examination).  See 38 C.F.R. § 3.385.  It is also not in dispute that by virtue of his duties in service he likely experienced exposure to hazardous levels of noise therein.  The Board finds the February 2015 examiner's opinion relating the Veteran's left ear hearing loss to exposure to noise in service to be competent, and probative evidence in this matter; the Board finds no reason to question the competence of VA's own provider.  Notably, there is no competent medical evidence in the record to the contrary.  [While a January 2010 examiner also opined that  left ear hearing loss is related to the Veteran's service, audiometry at the time did not show a hearing loss disability (as defined in 38 C.F.R. § 3.385).]  

All of the requirements for substantiating a claim of service connection are met; service connection for left ear hearing loss disability is warranted.

Service Connection for Bilateral Lower Extremity Raynaud's syndrome

The Board acknowledges VA's heightened duty to assist in this matter in light of the unavailability of the Veteran's STRs.  However, the Board's review of the record found no treatment records suggesting he has, or may have, lower extremity Raynaud's Syndrome and no allegation by the Veteran that he has been assigned such diagnosis.  

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought.  The record does not show that the Veteran has (or during the pendency of this claim has had) Raynaud's Syndrome of either lower extremity.  The diagnosis of Raynaud's Syndrome is a medical question; it requires medical expertise and diagnostic studies.  The Veteran is a layperson.  He does not point to any medical record that indicates or suggests he may have Raynaud's syndrome of the lower extremities, and does not cite to any supporting medical opinion or treatise evidence.  His own opinion that he has Raynaud's syndrome of both lower extremities which is related to his service has no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the evidence does not show that the Veteran has lower extremity Raynaud's Syndrome, he has not met the threshold legal requirement for substantiating a claim of service connection, and has not presented a valid claim for service connection for Raynaud's syndrome of the lower extremities.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. At 225.  Accordingly, the analysis does not need to proceed any further (i.e. to determine whether there was a related disease or injury in service  and a nexus between the current claimed disability and any such disease or injury in service).  The appeal in the matter must be denied.  


ORDER

Service connection for a left ear hearing loss disability is granted.

Service connection for bilateral lower extremity Raynaud's Syndrome is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist.  As was noted above, VA has a heightened duty to assist in this matter.  Notably, the Veteran's medical records in the claims file, have not been updated since 2012.  Those available show that he receives ongoing VA treatment for heart disease and psychiatric disability.  Updated (since then) records of such treatment may contain pertinent information, are constructively of the record, and must be secured.  

In September 2009 correspondence the Veteran raised a secondary service connection theory of entitlement to service connection for CAD, i.e., it is secondary to his service-connected psychiatric disability.  That theory has not yet been considered by the AOJ (or addressed by a medical opinion in the record).  

October 1996 treatment records suggest the Veteran had an established diagnosis of bilateral upper extremity Raynaud's Syndrome (between his separation from service and October 1996).  Records of treatment when the diagnosis was first made would be pertinent evidence with respect to the claim of service connection for such disability and must be sought.  

In addition the record does not show that a supplemental statement of the case (SSOC) was issued following February 2015 VA examinations.  A remand for due process is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all updated records of VA treatment (i.e. any not already in the record) that the Veteran has received for CAD and psychiatric disability since 2011.  The AOJ should also ask him to provide the identifying information and authorizations needed for VA to secure for the record records of the private evaluations or treatment he has received for upper extremity Raynaud's Syndrome, CAD, and psychiatric disability.  The AOJ should specifically ask him to identify, and provide authorization for VA to obtain complete clinical records from all providers of evaluation and treatment he received for upper extremity Raynaud's Syndrome t after service and prior to October 1996.  

The AOJ should secure for the record complete clinical records from all providers identified.  If the Veteran provides authorization for records from a provider, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private medical records are received.

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his CAD.  Based on a review of the record, and examination of the Veteran, the consulting provider should offer an opinion that responds to the following: 

Please identify the likely etiology for the Veteran's CAD.  Specifically, is it at least as likely as not (a 50% or better probability) that it:

(a) is related directly to the Veteran's service (was incurred therein)?

or

(b)  if not, was caused or aggravated [The opinion must address aggravation] by his service connected psychiatric disability?  

The examiner must include rationale with all opinions.  If the opinion is to the effect that the disability was not incurred in service or caused or aggravated by the service-connected psychiatric disability, please identify the etiology considered more likely, and explain why that is so.

3.  The AOJ should then review the record (including the February 2015 hearing loss and heart conditions VA examination reports), and readjudicate the remanded claims.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


